NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JANIS SAKAE OKAWAKI, DPA, MA,                   No.    16-16011
 MPA, JD, BA,
                                                 D.C. No. 1:16-cv-00232-DKW-
                  Plaintiff-Appellant,           KSC

   v.
                                                 MEMORANDUM*
 FIRST HAWAIIAN BANK, Mike Taylor,
 Senior Vice President and General
 Manager; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Janis Sakae Okawaki appeals pro se from the district court’s judgment

dismissing sua sponte her action under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal for failure to state a claim. Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Okawaki’s action because Okawaki

failed to allege facts sufficient to state a plausible RICO claim. See id. at 341-42

(though pro se pleadings are to be liberally construed, a plaintiff must still present

factual allegations sufficient to state a plausible claim for relief); Living Designs,

Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (elements

of a civil RICO claim).

      Okawaki’s motion (Docket Entry No. 11) is denied.

      AFFIRMED.




                                           2                                     16-16011